Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
Complainant
v.

Smith’s Food & Drug Centers Inc.
d/b/a Fry’s Marketplace,

Respondent.

Docket No. C-13-116
FDA Docket No. FDA-2012-H-1142

Decision No. CR2678

Date: December 27, 2012

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) filed an administrative complaint against
Respondent, Smith’s Food & Drug Centers Inc. d/b/a Fry’s Marketplace, that
alleges facts and legal authority sufficient to justify the imposition of a $500 civil
money penalty. Respondent did not timely answer the complaint, nor did
Respondent request an extension of time within which to file an answer.
Therefore, I enter a default judgment against Respondent and assess a civil money
penalty of $500.

CTP began this case by serving a complaint on Respondent and filing a copy of
the complaint with the Food and Drug Administration’s (FDA) Division of
Dockets Management. The complaint alleges that Respondent impermissibly sold
tobacco products to a minor on two separate occasions and failed to verify the age
of the purchaser through photographic identification on one occasion, thereby
violating the Federal Food, Drug, and Cosmetic Act (Act) and its implementing
regulations found at 21 C.F.R. Part 1140. CTP seeks a civil money penalty of
$500 for these three violations.

On November 21, 2012, CTP served the complaint on Respondent by United
Parcel Service, pursuant to 21 C.F.R. §§ 17.5 and 17.7. In the complaint and
accompanying cover letter, CTP explained that, within 30 days, Respondent
should pay the penalty, file an answer, or request an extension of time within
which to file an answer. CTP warned Respondent that, if it failed to take one of
these actions within 30 days, the Administrative Law Judge could issue an initial
decision ordering Respondent to pay the full amount of the proposed penalty,
pursuant to 21 C.F.R. § 17.11.

Respondent has not filed an answer within the time provided by regulation or
timely requested an extension. Pursuant to 21 C.F.R. § 17.11(a), 1am required to
“assume the facts alleged in the complaint to be true, and, if such facts establish
liability under [the Act],” issue a default judgment and impose a civil money
penalty. Accordingly, I must determine whether the allegations in the complaint
establish violations of the Act.

Specifically, CTP alleges that:

e Respondent owns Fry’s Marketplace, an establishment that sells tobacco
products and is located at 985 East Riggs Road, Chandler, Arizona 85249.

e On March 8, 2012, at Fry’s Marketplace, an FDA-commissioned inspector
observed the “sale of cigarettes or smokeless tobacco to a person younger
than 18 years of age, in violation of 21 C.F.R. § 1140.14(a).” Complaint J
9.

e “[O]n April 5, 2012, CTP issued a Warning Letter to Fry’s Marketplace.”
Complaint 9. The letter informed Respondent of the violation that the
FDA-commissioned inspector had observed on March 8, 2012, and that the
warning was not intended to provide an exhaustive list of violations.
Moreover, the letter informed Respondent that Fry’s Marketplace
maintained the responsibility to ensure compliance with the law and that
the failure to correct violations could result in the imposition of a civil
money penalty or other regulatory action.

e On April 23, 2012, CTP received written correspondence on behalf of
Respondent. According to CTP, Respondent advised “that all associates
who operate a register are currently taking a tobacco training course to
prevent selling tobacco products to minors.” Complaint § 10.
e On May 18, 2012, CTP acknowledged in writing that it had received
Respondent’s correspondence and reminded Respondent that it had a
continuing duty to comply with the Act and implementing regulations.

e Pursuant to a two-part inspection conducted on June 15 and 22, 2012, FDA-
commissioned inspectors noted that “a person younger than 18 years of age
was able to purchase a package of Marlboro Black cigarettes on June 15,
2012, at approximately 11:21 AM[,]” in violation of 21 C.F.R. §
1140.14(a). Complaint § 1.a. Additionally, the inspectors noted a violation
of 21 C.F.R. § 1140.14(b)(1) because “the minor’s identification was not
verified before the [June 15, 2012] sale[.]” Complaint § 1.b.

Taking these facts as true, I must find pursuant to 21 C.F.R. § 17.11(a) that
Respondent is liable under the Act. The Act prohibits misbranding of a tobacco
product. 21 U.S.C. § 331(k). A tobacco product is misbranded if sold or
distributed in violation of regulations issued under section 906(d) of the Act,
codified at 21 U.S.C. § 387f(d). 21 U.S.C. § 387c(a)(7)(B); 21 C.F.R § 1140.1(b).
The regulations prohibit the sale of cigarettes or smokeless tobacco to any person
younger than 18 years of age. 21 C.F.R. § 1140.14(a). The regulations also
require a retailer to “verify by means of photographic identification containing the
bearer’s date of birth that no person purchasing the product is younger than 18
years of age[,]” 21 C.F.R. § 1140.14(b)(1), though “[n]Jo such verification is
required for any person over the age of 26[,]” 21 C.F.R. § 1140.14(b)(2).

Here, Respondent sold tobacco products to a minor on two separate occasions and
failed to verify the age of the purchaser on one of those occasions in violation of
the foregoing regulations. Respondent’s actions and omission constitute violations
of law for which a civil money penalty is merited. The regulations require the
imposition of a civil money penalty in the amount that is either the maximum
provided for by law or the amount sought in the complaint, whichever is smaller.
21 C.F.R. § 17.11(a)(1)-(2). Respondent has committed three violations within a
24-month period, the maximum penalty for which is $500. 21 C.F.R. § 17.2;
Guidance for FDA and Tobacco Retailers, Civil Money Penalties and No-
Tobacco-Sale Orders For Tobacco Retailers (Revised), November 2012,
(available at
http://www.fda.gov/downloads/TobaccoProducts/GuidanceCompliance
RegulatoryInformation/UCM252955.pdf). CTP, through its Complaint, requested

a civil money penalty in that amount. Therefore, I impose a civil money penalty
in the amount of $500.

/s/
Steven T. Kessel
Administrative Law Judge

